        ,,
       ~;

'Vt(        BEFORE: A. Kathleen Tomlinson, USMJ                  DATE:      8-16-2019               TIME ST ART: 2:47 p.m. (26 minutes)

                                                      CRIMINAL CAUSE FOR ARRAIGNMENT

            DOCKET#: CR-17-495-ADS-GRB                           CAPTION:       USA v. Mullan

         DEFENDANT: Daniel Mullan     Deft. #1                                    COUNSEL:        Nancy Bartling
         _X_Present      Not Present                                                _lLCJA         _Retained _Federal Defenders
         _X_ln custody _ _Bail _ _ Self Surrender

         GOVERNMENT:             Michael Maffei

            INTERPRETER:        N/A (sworn) Language -                                     COURTROOM DEPUTY:               MVR

            PRETRIAL: Mamie Gerardino, present                                                                  FILED
                                                                                                             IN CLERK'S OFFICE
            FTR: 2:47-3:13                                                                              U.S. DISTRICT COURT E.D.N.Y

         _X_ Case called.                                                                              *      AUG 16 2019         *
         _X_ Defendant(s) arraigned on Count(s) l, 2, 3 and 4 of the (4) Four Count Indictment.
                                                                                                        LONG ISLAND OFFICE

         _ _ Defendant(s) initial appearance.

         ____x__   Defendant(s) waives further public reading and pleads NOT guilty to I, 2, 3 and 4 of the {4) Four Count Indictment.

         _X_ Speedy Trial Order Information: Code Type: __K:_
                                         Start Date: 8-16-2019 XSTART
                                         Stop Date: 9-6-2019 XS TOP

         _ _ Order Setting Conditions of Release and Bond executed for defendant. Special conditions apply. SEE BOND for details.

         _ _ Temporary Order of Detention entered for defendant (s): _ _ _ _ _ _ _ __

         _ _ Bail/Detention Hearing scheduled for: - - - - - - - - ~ a = t_ _ _ _ __

         _ X_ Permanent Order of Detention entered for defendant.

         _X_ Status Conference set for: September 6, 2019 at 12:00 p.m. before District Judge Arthur D. Spatt.

                   Defendant continues on Bond. Conditions remain the same.

         _X_ Defendant remains in custody.

                   Defendant released on bond.

         OTHER: Financial affidavit submitted shows defendant not eligible for CJA appointment at this time.
         Attorney Nancy Bartling appointed CJA counsel for defendant for arraignment only pending further review.
         No bail package proffered at this time. Defendant's rights are preserved as to a bail hearing at a later date.
         Medical Evaluation Order executed.
